Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-7 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below. 

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine, which is a statutory category of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception.

Claims 1-7 recite a video poker machine comprising:
a cabinet having one or more security locks;
a display mounted to the cabinet and configured to show a predefined number of card positions including a first set of card positions associated with a first poker hand, and a second set of card positions associated with second poker hand; 
a user interface incorporated on the gaming cabinet;
a memory housed in the gaming cabinet, the memory configured to store a credit amount, a first virtual deck of cards, and a second virtual deck of cards; 
a random number generator housed in the gaming cabinet; 
a wager acceptor incorporated on the gaming cabinet, the wager acceptor structured to receive a physical item associated with a currency value; and
a processor housed in the gaming cabinet, the processor operable to:
receive a signal from the wager acceptor indicating receipt of a physical item associated with a currency value; 
increase the credit amount in memory based upon the received signal from the wager acceptor; 
receive a signal on the gaming device to initiate a poker game, the signal indicating a wager amount, where the credit amount stored in the memory is reduced by the wager amount; 
randomly select a plurality of cards from the first virtual deck of cards based on first random values generated by the random number generator to present in the first set of card positions to form a dealt poker hand;
initiate a dice feature when a random trigger condition is satisfied, the random trigger condition based at least in part on second random values generated by the random number generator;
randomly roll at least one die to generate a bonus multiplier, where an outcome of the random roll is based at least in part on third random values generated by the random number generator;
present the selected cards of the dealt poker hand in the first set of card positions on the display; 
determine if any signals are received indicating that one or more of the presented cards in the dealt poker hand is to be held;
copy any held cards from the dealt poker hand to corresponding ones of the second set of card positions for the second poker hand; 
replace any cards in the dealt poker hand that are not held with replacement cards randomly selected from the first virtual deck of cards when a signal indicating a draw is received to form a first final poker hand, where the randomly selected replacement cards are based at least in part on fourth random values generated by the random number generator;
randomly selecting cards from the second virtual card deck of cards to fill any card positions in the second set of cards positions that are not occupied by a card copied from a card held in the dealt poker hand to form a second final poker hand, where the randomly selected replacement cards are based at least in part on fifth random values generated by the random number generator;
evaluate the first final poker hand and the second final poker hand to determine awards associated with the first final poker hand and the second final poker hand; 
multiply any determined awards associated with the first final poker hand and the second final poker hand by the bonus multiplier if the dice feature has been randomly triggered; and 
increase the credit amount stored in the memory based on the awards.

As indicated by the underlined portion of the claim, the claims recite an abstract idea of organizing human activity. More specifically, the claim recites an abstract idea of managing a wagering game with poker hands a dice multiplier. A wagering game, is a social interaction, which is an abstract idea of organizing human activity. Therefore, the claims recite an abstract idea of organizing human activity.
In addition, the claim recites a method of operating a wagering game in which a wager is accepted, a wagering game is conducted according to game rules and credits are awarded. Conducting a wagering game is a fundamental economic practice, which is an abstract idea of organizing human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-7 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-7 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The video poker machine is used implement the game in a computer embodiment and therefore not used in a meaningful way. There is no improvement to the gaming device. The use of the video poker machine/computer generally links the abstract idea to an electronic embodiment. The components of the video poker machine (cabinet, security locks, display, user interface, processor, memory, random number generator, wager acceptor) are all components of a generic video poker machine. The judicial exception is not applied or used by a “particular machine”. For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recite an additional element of a cabinet having one or more security locks. Gaming cabinets with security locks are well known and conventional. As indicated in Beadell (US 6,699,128), a conventional cabinet locking device locks the cabinet doors to prevent unauthorized access by gaming patrons (cols. 4:60-67). Beadell discloses that cabinets, locks amount other components are conventional components of a gaming machine (col. 5:60-65).
The claims also recite the additional limitations of a video poker machine comprising a display, user interface, memory, a wager acceptor and a processor. Saffari (US 2003/0050111) discloses (paragraph 2) “A general type of conventional gaming machine has been provided with a display unit that is capable of generating video images, a value-input device, and a controller with a memory and a processor that controls the overall operation of the gaming machine. The controller was programmed to allow a person to make a wager, to cause video images to be generated on the display unit, to determine an outcome of the game, and to determine a value payout associated with the outcome of the game. The conventional gaming machine was programmed to display video images representing a game, which included a number of user-selectable games including video poker, video blackjack, video slots, video keno and video bingo.” The value input device in a wager acceptor that accepts a physical item associated with a currency value (see Saffari, paragraphs 3-4). As evidenced by Safari, the components of a gaming device comprising: a display, user interface, memory, a wager acceptor and a processor are part of a conventional gaming device. 
The claims also recite the additional elements of a random number generator housed in in the cabinet. As indicated by Mourad (US 2009/0091082), random number generators are well known devices in the gaming art (paragraph 40). The components of the gaming devices are housed within the housing/gaming cabinet of the gaming devices (paragraph 40).
The gaming device and the components are used in a conventional manner. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims 2-7, describe how the dice are used as a multiplier, what the triggering condition is, and how the payouts are provided. These limitations the how wagering game is played according rules. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,553,081 in view of Beadell (US 6,699,128), Moody (US 6,098,985) and Mourad (US 2009/0091082).
Claim 1 of U.S. Patent No. 10,553,081 discloses the limitations of pending claim 1 but fails to teach a cabinet having one or more security locks, replace cards from the first virtual deck of cards to form a first final poker hand and replace cards from a second virtual deck of cards to form a second final poker hand and the video poker machine comprising a gaming cabinet to house the gaming components and, and a random number generator housed in the cabinet to make the random selections.
In an analogous art to gaming machines, Beadell discloses that cabinets, locks amount other components are conventional components of a gaming machine (cols. 4:60-67, 5:60-65). Beadell discloses that the cabinet locks prevent unauthorized access by gaming patrons (cols. 4:60-67). It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 10,553081 and incorporate one or more security locks in order to provide the predictable result of preventing unauthorized access by gaming patrons.
Moody discloses a game by playing multiple hands in which each hand is played by using separate deck of cards (“the method of play uses a separate decks of cards for each hand (or row) of cards that the player wishes to play; col. 3:46-58) that are not occupied by a card copied from a card held in the dealt poker hand to form a second final poker hand (Fig. 12, col. 7:44-67). This allows different and higher winning hand combinations than using a single deck of cards. It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 10,553081 and incorporate separate deck of cards to form each poker hand as taught by Moody in order to provide the predictable result of allowing different and higher winning hand combinations.
In addition, Mourad discloses a video game machine comprising a housing (paragraph 37, Fig. 4). Mourad discloses as known in the art, the video game machine comprises the user interface (display 22 and input devices, paragraph 37-39), memory (inherent with the program) processor (paragraph 37) and wager accepter (wager inputted at the apparatus or cash reader, paragraph 3). Mourad also discloses the processor includes a random number generator, which is well known device in the gaming art to randomly make selections (paragraph 40). Mourad discloses that it is understood that these components are housed within the housing of the gaming machine (paragraph 40). It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 10553081 and incorporate a random number generate or a housing to house the components of the gaming machine in order to provide the predictable result of providing an electronic wagering gaming machine and allow a user play a game by operating the components of the gaming machine.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim1 recites, “a cabinet having one or more security locks”. The claim is rejected because the specification fails to provide any description of one or more security locks. There is no mention of a cabinet or security locks in the specification. Although it is assumed the physical gaming machine (i.e. 1000 in Fig. 10) is housed in a cabinet, there is no description of one or more security locks.
Claims 2-7 are rejected by dependency.

Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive.

Double Patenting
No specific arguments has been made. The rejection is maintained.

35 USC 101
Applicant has amended the claim to recite particular structures of a particularly specified device. However, the components of the gaming machine as claimed are well known conventional components of a video poker machine. There is no improvement to the machine. The components are used in a conventional manner.

	Step 2a Prong 1
	Step 2a Prong 1 is determination whether a claim recites an abstract idea.
Applicant argues that to have a player interact with a gaming machine, a player or human are part of each step of a game, unlike what the pending claims recite which as not mention of a human or player. Rather the claims merely recite the internal operation of the particular video poker machine claimed. However, the interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. The pending claims recite “a user interface incorporated on a gaming cabinet” and “a wager accepter a wager acceptor incorporated on the gaming cabinet, the wager acceptor structured to receive a physical item associated with a currency value” and “receive a signal from the wager acceptor indicating receipt of a physical item associated with a currency value”. The user interface is operated by a user. The wager acceptor accepts a physical item associated with a currency value from a user. In addition, the “signal to indicate that one or more of the presented cards int eh dealt poker hand is to be held” is initiated by a user. The specification does not describe a non user operating the video poker machine. In light of the speciation, and to make sense of the claimed invention, a person operates the video poker machine.
Applicant argues that “following rules or instructions” does not pertain to what is recited in Applicant’s claims as they relate to claims that recite steps for playing a game, and not to the inter-operative apparatus that is set forth in Applicant’s claims. However, Prong 2a, prong 1 is the determination whether a claim recites an abstract idea. Additional limitations such as linking to a particular technological environment, using a particular machine is a consideration under prong 2.
Applicant argues that the claim recites instructions that are internal operations of the processor and not rules or steps to be followed by a player playing the game. However, internal operations of the processor (i.e. randomly dealing poker hands, randomly rolling at least one die generate bonus multiplier) are instructions the processor follows to play a specific game (draw poker game with a dice multiplier). These are rules or instructions to play a specific wagering game. Although a player himself may not perform the specific steps, these steps are required for the player to receive the payout. The gaming machine/processor follows the rules or instructions to provide the award to the player based on the poker hand outcomes and dice multipliers.

Step 2a Prong 2
Applicant argues that the claim recites a processor to implement the claim steps and therefore clearly not attempting to monopolize the judicial exception. However, whether the claim monopolizes the judicial exception is not the only factor in determining whether the limitation are indicative of integration into a practical application. The use of the judicial exception to a particular technological environment needs to be applied or used in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Other than using an assortment of conventional gaming components, Applicant has not explained why the claim limitations are integrated into a practical application. The components of the video poker machine (cabinet, security locks, display, user interface, processor, memory, random number generator, wager acceptor) are all components of generic video poker machine. The judicial exception is not applied or used by a “particular machine”. A video poker machine with conventional video gaming components, is not a “particular machine” when considering if limitations are indicative of integration into a practical application. The pending claims generally links the use of the judicial exception to a particular technological environment (electronic gaming machine).
Applicant argues that step 2a exclude consideration of whether the additional elements represent well-understood routine conventional activity and instead has be considered in step 2b. However, step 2a, prong 2 is a consideration if the claim recite additional elements that integrate the judicial exception into a practical application. Step 2b is a consideration of whether claim recite additional elements that amount to significantly more than the judicial exception.
Applicant summarizes that pending claims do not just link the wagering to a computer but rather identify elements to perform internal operations. However, identifying computer elements to perform internal operation of a computer does can still be a general “link” to a computer embodiment. Any method implemented with a computer would be an “internal operation” of a processor. A generic computer comprises, a processor, memory, user input device, display device. The processor would need to be programed with instructions stored in memory to implement any method electronically. Therefore, specifying the generic gaming machine components and the process of the processor do not necessitate that the judicial exception is integrated into a practical application. 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/Primary Examiner, Art Unit 3715